DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed February 22, 2021 claims 13 and 14 have been amended and claims 16 and 17 have been cancelled. Claims 13, 14 and 19 through 20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the low pressure plasma intermediate nanocoating layer polymerization process".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination “the low pressure plasma intermediate nanocoating layer 
Claim 19 is indefinite because the claim discloses “the monomer which is used in a plasma polymerization process” and it is not clear if “a plasma polymerization process” refers to the “low pressure and low power plasma polymerization process” or claim 13 or to another process. For the purposes of this examination they will be considered the same.

Claim Rejections - 35 USC § 103






The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 










Claims 13 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yokley et al (U.S. Patent Publication No. 2009/0069790) in view of Li et al (U.S. Patent Publication No. 2013/0323291) and Tropsha (U.S. Patent # 5,665,280).
	In the case of claim 13, Yokley teaches process for depositing a nanocoating onto a substrate by a plasma polymerization process in a plasma chamber using a monomer and continuous wave plasma (Abstract and Page 2 Paragraph 0019). Yokley further teaches that the coating formed was hydrophilic (Page 3 Paragraph 0030). Furthermore, Yokley teaches that the plasma chamber in which the process was conducted in had a pressure of 50 to 500 mTorr (Page 7 Claim 32) which equal approximately 7 to 67 Pa. The taught pressure range overlaps the claimed range of 2.00 to 26.66 Pa and therefore the claimed range is obvious. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	Furthermore, Yokley does not teach the use of a free radical initiator during the plasma polymerization process.
	Yokley does not teach that the power applied during the process was an essentially constant value of between 0.02 and 2.50 Watt per liter volume of the plasma chamber. However, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Furthermore, as shown in Tables 1 and 2 of Yokley power applied during plasma polymerization was considered a relevant process parameter.
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal values for the power applied during the plasma polymerization process of Yokley because the amount of power applied affected the reactivity of the monomer used to form the coating.
	Yokley does not specifically teach that the monomer used in the taught process was one having the formula required by the claim. However, as was discussed previously, the coating formed by Yokley was a hydrophilic coating. Yokley further teaches that the taught process was used to coat medical devices (Page 2 Paragraph 0025) and that the monomers used included allyl alcohols (Page 2 Paragraph 0021), hydroxyethylmethacrylate and those containing hydroxyl groups (Page 6 Paragraphs 0057-0059).
	Li teaches process for forming a hydrophilic coating on the surfaces of medical devices (Abstract and Page 1 Paragraph 0001). Li teaches that the hydrophilic coating was formed by polymerization of hydroxyl-group containing ethylenic monomers (Page 4 Paragraph 0053) and that these monomers included hydroxyethyl methacrylate and 3-allyloxy-1,2-propanediol (Page 4 Paragraph 0055), which is a monomer falling within the claimed formula.

	Furthermore, Yokley teaches that the plasma treatment process was used to form a multilayer coating wherein the first layer of the multilayer coating was an inorganic metal oxide coating (Page 3 Paragraphs 0031-0034). Therefore, Yokley teaches having formed an intermediate nanocoating prior to the plasma polymerization process. Yokley further teaches that before each plasma coating/second plasma treatment the initial plasma pre-treatment process was performed (Page 3 Paragraphs 0031-0034) and therefore Yokley teaches having performed the plasma pre-treatment process before and after forming the intermediate nanocoating.
	Though Yokley teaches having formed an intermediate nanocoating by the plasma treatment process Yokley does not teach having used a monomer according to the formula required by the claims. However, Yokley teaches that the intermediate coating/first layer was a silicon oxide formed from metal alkoxides (Page 3 Paragraph 0033-0034).
	Tropsha teaches a medical device in the form of a container for holding blood comprising a multilayer coating (Abstract) wherein a silicon oxide layer of the coating was formed by plasma vapor deposition using an organosilicon component (Column 2 Line 64 through Column 3 Line 7). Tropsha teaches that suitable organosilicons included hexamethyldisiloxane (Column 8 Lines 42-48). Hexamethyldisiloxane is a monomer which would conform to the claimed formula when X is O; Y3, Y4, Y5, Y3’, Y4’ and Y5’ are all methyl groups and that the total number of carbon atoms is not more than 20.

	As for claims 19 and 20, Yokley teaches that the monomer was in a gaseous state and that the plasma chamber was temperature controlled (Page 2 Paragraph 0019 and 0022).
	As for claim 21, Yokley teaches that the substrates included membranes such as gloves (Page 3 Paragraph 0038) and that the coating was used to increase surface tension by making the substrate more lubricant (Page 6 Paragraph 0057-0059).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yokley et al in view of Li et al and Tropsha as applied to claim 13 above, and further in view of Gorne et al (U.S. Patent # 9,173,974).
	The teachings of Yokley in view of Li and Tropsha as they apply to claim 13 have been discussed previously and are incorporated herein.
	As for claim 14, Yokley teaches having conducted a low pressure plasma pre-treatment process using inert and/or reactive gas prior to the plasma polymerization process using a continuous radiofrequency wave with a powder in the range of 30 to 500 Watt (Pages 2-3 Paragraphs 0018, 0031 and 0039). Though Yokley teaches that the plasma pre-treatment activated the substrate surface Yokley does not teach that the pre-treatment cleaned or etched the surface.

	Based on the teachings of Gorne, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have had the plasma pre-treatment process of Yokley in view of Li and Tropsha clean as well as activate the surface in order to enhance deposition of the polymerization process.

Response to Arguments
Applicant's arguments filed February 22, 201 have been fully considered but they are not persuasive.
Applicant’s arguments are not persuasive for the reasons discussed in the previous Office Actions. As was discussed previously, the claims do not exclude grafting occurring during the plasma polymerization process nor does the specification of the present application provide support for excluding grafting during the process.
In response to applicant's argument that Li is not combinable with Yokley, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
	Claims 13, 14 and 19 through 21 have been rejected. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712